           Case 3:21-cv-03013-SI Document 27 Filed 08/02/21 Page 1 of 3




                                          August 2, 2021

Via U.S. Mail:

George C. Hutchinson
c/o Defendant BrandRep, LLC
gchutchinson@legalsolutions2u.com
Legal Solutions 2U, APC
18201 Von Karman Ave., Suite 701
Irvine, CA 92612

       Re:      A1 On Track, et al., v. BrandRep, LLC, Case No. 3:21-cv-03013-SI
                July 30, 2021 Order Continuing Case Management Conference

Counsel:

       In accordance with the Court’s July 30, 2021 Order (dkt. 26), the undersigned hereby
provides written notice to counsel for BrandRep, LLC of the following. On July 30, 2021, the
undersigned appeared before the Hon. Susan Illston for the initial case management conference
scheduled in the above-referenced action. The Court issued the following Orders.

       •     The initial case management conferenced is continued until August 27, 2021, at 3:00
             p.m.;
       •     Counsel for both parties are required to meet and confer in good faith to prepare a
             revised joint case management statement, which sets forth only the actions that each
             party intends to pursue in this litigation;
       •     The Parties shall file their revised joint case management statement no later than
             August 20, 2021; and
       •     Finally, counsel for BrandRep is also advised that he must register for the Court’s
             CM/ECF and PACER systems to receive electronic notices in this case.

       In accordance with the Court’s Order, please provide your availability between August 2,
2021 and August 13, 2021 to confer regarding the joint report.


                                              Sincerely,

                                               /s/ Taylor Smith

                                              Taylor Smith, Esq.
                                              tsmith@woodrowpeluso.com
                                              Woodrow & Peluso, LLC


                        3900 East Mexico Avenue, Suite 300, Denver, CO 80210
Case 3:21-cv-03013-SI Document 27 Filed 08/02/21 Page 2 of 3




                               3900 E. Mexico Ave., Suite 300
                               Denver, Colorado 80210
                               Tel: 720-907-7628




         3900 East Mexico Avenue, Suite 300, Denver, CO 80210
           Case 3:21-cv-03013-SI Document 27 Filed 08/02/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I, Taylor T. Smith, hereby certify that on August 2, 2021, I served a true and accurate
copy of the above titled document by electronic mail and first-class U.S. Mail, postage prepaid,
and properly addressed to the following parties:

                                    George C. Hutchinson
                              gchutchinson@legalsolutions2u.com
                                   Legal Solutions 2U, APC
                              18201 Von Karman Ave., Suite 701
                                       Irvine, CA 92612

                             Counsel for Defendant BrandRep, LLC

                                             /s/ Taylor T. Smith




                      3900 East Mexico Avenue, Suite 300, Denver, CO 80210
